United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 97-4026
                                  ___________

Willie J. Stevenson,                    *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Brod-Dugan Paint and Wallcoverings;     * Eastern District of Missouri.
Robert Brod; Jack Bergen; Sam           *
Sockolowski; Dwaynn Patterson;          *      [UNPUBLISHED]
Local 604, International Brotherhood    *
of Painters and Allied Trades,          *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: May 29, 1998
                              Filed: June 2, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Willie J. Stevenson appeals from the district court’s1 adverse rulings and
dismissal of his employment discrimination complaint. After careful review of the


      1
        The HONORABLE STEPHEN N. LIMBAUGH, United States District Judge
for the Eastern District of Missouri.
record and the parties& briefs, we reject as meritless Stevenson&s challenges to the
district court&s rulings on discovery, recusal, and appointment of counsel; and we affirm
the dismissal of Stevenson&s claims against all of the appellees for the reasons stated
by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-